Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an air-control element” in claim 1, line 4,
“a fuel control element” in claim 1, line 6, 
“an air-control element” in claim 15, line 4, and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,899,683 to Nolte et al. in view of US Patent No. 5,632,614 to Consadori et al. and US Publication No. 2017/0038068 A1 to Yang et al.

    PNG
    media_image1.png
    517
    570
    media_image1.png
    Greyscale

Nolte teaches limitations from claim 1, a control device (the combination of control circuit 7 which processes inputs of the electrode 5 via the evaluating circuit 6 as taught in col. 5, lines 24-29 and controls the solenoid valve 4 as taught in col. 6, lines 4-5 and control unit 9 which controls the blower 2 as taught in col. 6, lines 1-5 function together as the “control device” of Nolte’s invention, further Nolte teaches in col. 5, lines 65-67 that the control circuit 7 and the control unit 9 (along with the evaluating circuit 6) “may be integrated within a single switchgear assembly” teaching that they may be a single element or a pair of cooperating elements and function in either case a the claimed control device) for a combustion carried out by a burner assembly (1) depending on an ionization-current setpoint (of the electrode 5), the burner assembly comprising a flame area (of the burner 1), an ionization electrode (5) within the flame area, an air-control element (blower 3) to influence a supply volume of air depending on an air-control signal, and a fuel-control element (the gas solenoid valve 4 “or another gas regulative valve”) to influence a supply quantity of fuel depending on a fuel-control signal (as taught in col. 5, lines 15-29); 

the control device generating: 
a first air-control signal transmitted to the air-control element (the blower 2, by the automatic control unit 9 at taught in col. 6, lines 1-5); 
a fuel-control signal (control signal J) by adjusting the ionization current to the ionization-current setpoint based on the corresponding actual value of the ionization current measured by the ionization electrode and transmitting the signal to the fuel-control element (as described in col. 6, line 62-col. 7, line 11, the position of the fuel valve 4 is set and adjusted based on the ionization voltage, calculated from the ionization current by the evaluating circuit as per col. 5, lines 24-29); 
a setpoint increased by a specified amount from the ionization-current setpoint (increasing the ionization voltage with increasing gas control signal J by the control circuit as taught in col. 10, lines 4-7); 
a changed fuel-control signal (J) by adjusting of the ionization current to the increased setpoint (the increased value of J as discussed in col. 10, lines 4-7).
Nolte does not teach a blockage in the combustion system being diagnosed based on the fuel control signal.  Consadori teaches in col. 7, lines 46-50 that in a gas-fired appliance a blockage of air flow can be recognized by reduced efficiency in the consumption of combustible gas.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the blockage diagnosis of Consadori because, as taught in Consadori’s col. 7, lines 42-47, such blockage of airflow 
Neither Nolte nor Consadori teaches the detected blockage being a blockage in an exhaust tract of the combustion system.  Yang teaches in ¶ 11 on pp. 1-2, a method of detecting a blockage in a gas burning appliance, the blockage being a blockage in an exhaust flue of the appliance.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the exhaust blockage detection of Yang to allow exhaust blockage to be detected and thus prevent such blockage and the adverse or dangerous effects that can result such as reduced efficiency as taught in col. 7, lines 42-47 of Consadori, or increased release of carbon dioxide as taught in pg. 1, ¶ 6 of Yang.
Regarding claim 2, Nolte teaches the output of an ionization electrode being used to monitor the combustion operation of his system as taught in col. 5, lines 15-29) but does not teach the system determining, when that current is found to be within a specified range, that such a blockage is absent.  Consadori teaches in col. 7, lines 42-58, a control operation for a combustion system in which combustion is monitored by a sensor (the infrared sensor of line 53) which will “detect a decrease” in combustion (that is, leaving a specified range where the change is not sufficient to register as such a decrease) and initiate control based on such a determination.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the blockage detection methods of Consadori in order to ensure proper detection of blockage as taught in col. 7, lines 42-47 by establishing clear parameters for the determination of 

Regarding the limitations of claim 4, refer to the above rejection of claim 1 regarding the evaluation of the signal relative to a specified maximum value.  It will be recognized that the evaluation of Nolte as modified by Consadori will inherently be made “during a specified time duration” as the system will only be able to make such evaluation during a time in which the system is operating and performing combustion.

Regarding claim 5, Nolte does not teach the determination of blockage being made based on the fuel control element of his invention being at a maximum open setting.  Consadori teaches in col. 7, lines 45-61, that a blockage in the airflow of a gas burning appliance causes a reduction in the efficiency in the combustion of fuel and that results of this reduced efficiency can be used in detecting the blockage.  As such, one of ordinary skill in the art at the time the application was filed would have found it to be an obvious mechanical expedient to determine a blockage based on the maximum position of the gas valve as such a position indicates that fuel is not being burned efficiently (i.e. that more fuel is being used to achieve the same or reduced combustion) in order to allow for blockage to be recognized based on fuel consumption to avoid overconsumption of fuel in the event of a blockage.

Nolte teaches limitations from claim 6, the control device as claimed in claim 1, wherein the control device generates a stationary fuel-control signal (the control signal J 
Nolte does not teach the system determining a blockage when the control signal has differed from its initial value by a specified threshold.  Consadori teaches in col. 7, lines 42-58, a control operation for a combustion system in which combustion is monitored by a sensor (the infrared sensor of line 53) which will “detect a decrease” in combustion (that is, crossing a specified threshold such that the change is sufficient to register as such a decrease) and detect the presence of a blockage based on such a determination.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the blockage detection methods of Consadori in order to ensure proper detection of blockage as taught in col. 7, lines 42-47 by establishing clear parameters for the determination of blockage or non-blockage of the duct, thus avoiding the risk of false positives or negatives in the event of an unclear determination.

Regarding claim 7, refer to the above rejection of claim 6.  It will be appreciated that the determination of the change in signal exceeding “a specified threshold over an entire specified time span” is included in the operation of Consadori as the difference 

    PNG
    media_image2.png
    365
    416
    media_image2.png
    Greyscale

Regarding claim 8, Nolte does not teach the control circuit of his system including a communication interface for displaying an error message if a blockage is detected.  Yang teaches in ¶ 30 a display of his control system for a gas burning appliance, the display displaying an error message indicating blockage of the exhaust flue based on an instruction from the controller.  It would have been obvious to one of ordinary skill in the art at the time the application as filed to modify Nolte with the error display of Yang in order to inform a user of the system of a blockage and allow corrective action to be taken in a timely manner to avoid adverse operation or lengthy disruptions in operation.

Regarding claim 9, Nolte does not teach the control of his system shutting off the supply of fuel when a blockage is detected.  Yang teaches in ¶ 5 that it is conventionally known in boiler systems that, when a blockage is detected, operation of the system (a boiler, in the system of Yang) is stopped and an error message is displayed.  It would 

Nolte teaches limitations from claim 10, the control device as claimed in claim 1, wherein the control device generates another set point subsequent to the evaluation (as taught in col. 6, line 51-53, the control of Nolte detects ionization voltage and repeats the control calculations discussed in the above rejection of claim 1 “at very short intervals of time, e.g., every 50 to 1000 msec, and preferably about 100 msec.”; and 
generates another changed fuel-control signal by adjusting the ionization current to the other setpoint (as discussed in the above rejection of claim 6) and 
transmits the other fuel-control signal to the fuel-control element (4). 

Nolte teaches limitations from claim 11 in fig. 3, shown above, the control device as claimed in claim 1, generates pairs from every single air-control signal and every single fuel-control signal (the fuel/air ratio values which provide the x-axis of fig. 3); 
wherein the control device calculates, from each of the generated pairs, a characteristic curve value (the corresponding ionization voltage U for each air ratio lambda of fig. 3) made up of the fuel-control signal and the air-control signal (as the ratio lambda) so that there is a calculated characteristic curve value for each generated pair (per fig. 3).


Nolte teaches limitations from claim 12, the control device as claimed in claim 1, wherein the air-control element (2) influences a supply quantity of air depending on an air-control signal by setting a speed within a speed range (in accordance with the multistep speed control of th blower 2 taught in col. 5, lines 37-39); 
wherein the control device breaks down the settable speed range into at least two speed ranges (the multiple steps of the multistep control); 
selects one of the at least two speed ranges (the speed step at which the fan is operated by the control unit 9); 
within the selected speed range, generates a second air-control signal (as taught in col. 7, lines 45-49); 

generates a changed fuel-control signal (“this change causes the gas solenoid valve 4 to open wider”) by adjusting the ionization current to the increased setpoint.
Nolte does not teach this adjustment of setpoints being used to detect a blockage and changing the setting of the blower speed based on such detection.   Consadori teaches in col. 7, lines 46-50 that in a gas-fired appliance a blockage of air flow can be recognized by reduced efficiency in the consumption of combustible gas and that such determination is used in “controlling both air and fuel feeding to the combustion area” (col. 7, lines 64-66).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the blockage diagnosis of Consadori because, as taught in Consadori’s col. 7, lines 42-47, such blockage of airflow can reduce the efficiency of the combustion reaction in the appliance thus indicating that proper detection of and reaction to such a blockage can ensure effective and efficient operation. 
Nolte teaches limitations from claim 13, the control device as claimed in claim 12, wherein the control device prevents readjustment of the ionization current to the increased setpoint, for which the settable register value is set (as taught in col. 7, lines 45-49, the ionization voltage and thus current of Nolte are adjusted in the event of changing air ratios and thus will be prevented from changing when the amount of air provided relative to fuel is not changed). 

Regarding the limitations of claim 15, refer to the above rejection of claim 1.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Nolte, Consadori, and Yang as applied to claims 1 and 12 above, and further in view of US Patent No. 4,703,306 to Barritt.

Regarding claim 14, Nolte teaches a gas-burning appliance system in which an ionization electrode is used to monitor and control the flow of gas and air to a burner.  Nolte does not teach the control values of the fuel and air settings being settable and deletable.  Barritt teaches a control system for an appliance having a master controller 11 which can be variable for adding and deleting “various user-operable appliance controls… so that an appliance purchaser could add or subtract features when purchasing an appliance”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Nolte with the user customizable controls suggested by Barritt in order to allow a user to customize the operating parameters of the system of Nolte to optimize performance for the particular installation and properties of a given installation site and application to ensure better performance. 

Response to Arguments
Applicant's arguments filed 29 September 2020 have been fully considered but they are not persuasive.

Applicant argues on pp. 8-10 of the reply that Nolte does not teach a single structure which performs the operations taught for the claimed “control device”, as Nolte 
In response, examiner disagrees.  The rejection of claim 1 has been expanded to clarify that the combination of the control unit (9) and control circuit (7) of Nolte operate to control the system in accordance with the teachings of the claim 1.  Further Nolte teaches in col. 5, lines 65-67 that these elements may be integrated together in “a single switchgear assembly”, which would allow them to be formed as a single element in contrast to applicant’s assertion that they are entirely separate and cannot be considered as a single element in rejecting the claimed “control device”.

	Applicant particularly argues on pg. 10 of the reply that Nolte teaches it to be beneficial that the control circuit 7 and control unit 9 be separately formed, citing col. 6, lines 1-8 of Nolte and thus shows that the elements of Nolte cannot be combined or treated as a single element in rejecting the claimed “control device”.
	In response, examiner disagrees.  This passage teaches one embodiment of Nolte’s invention, in which the control circuit 7 is added as a later retrofit to a system which already included a control unit 9.  This teaching shows that the invention of Nolte may be embodied in this way and that advantages exist to this embodiment, but it cannot be found to “teach away” from other embodiments as the interpretation of Nolte used in rejecting this element of claim 1 (i.e. interpreting these two elements together as a “control device”) is not a modification under 35 U.S.C. 103 but rather a matter of interpretation and application of the art and because Nolte also explicitly teaches in col. 5, lines 65-67 that 
	For all of these reasons, applicant’s arguments are not found to be persuasive and the rejection of claim 1 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        25 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763